DETAILED ACTION
This office action is a response to the application filed 24 February 2021 claiming domestic priority as a continuation of US Patent 10,965,436 and 9,628,752 filed on 28 February 2017 and 6 September 2011 respectively, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,965,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the claims in the patent which specifies the claimed downstream signal as a video signal and the claimed upstream signal as a data signal as illustrated below.

Instant application
Patent 10,965,436
A method comprising:
A method comprising:
receiving, via a first port of a circuit, a downstream signal modulated at a frequency;
receiving, via a first port of a circuit, a video signal modulated at a frequency;
while the downstream signal is being received via the first port, receiving, via a second port of the circuit and from a conductor of a network, an upstream signal modulated at the frequency;
while receiving the received video signal, receiving, via a second port of the circuit and from a conductor of a network, a data signal modulated at the frequency;
sampling the downstream signal to produce a sampled downstream signal;
sampling the received video signal to produce a sampled video signal;
using the sampled downstream signal to produce an attenuation signal;
using the sampled video signal to produce an attenuation signal;
modifying the upstream signal by adding the attenuation signal; and
modifying the received data signal by adding the attenuation signal; and
sending, via a third port of the circuit, the modified upstream signal.
sending, via a third port of the circuit, the modified data signal.
wherein the first port receives the downstream signal in one direction, and the second port receives the upstream signal in an opposite direction, and
wherein the first port receives the received video signal in one direction, and the second port receives the received data signal in an opposite direction, and
wherein a frequency range associated with the downstream signal overlaps with a frequency range associated with the upstream signal.
wherein a frequency range associated with the received video signal overlaps with a frequency range associated with the received data signal.










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11, 12, 15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al. (US 7,671,720 B1), hereafter referred Martin, in view of Sako et al. (US 2011/0038429 A1), hereafter referred Sako.  Martin and Sako were cited in applicant’s IDS filed 1 September 2021.

	Regarding claim 1, Martin teaches a method comprising:
receiving, via a first port of a circuit, a downstream signal (Martin, Fig. 1, Column 3, lines 44-59; the transmitted signal generated by the transmitter 104 travels to port 1 114); 
while the downstream signal is being received via the first port, receiving, via a second port of the circuit and from a conductor of a network, an upstream signal (Martin, Fig. 1, Column 3, lines 44-59; the received signal is captured by the antenna and enters port 2 116 and travels to through to a port 3 118 which is connected to a receiver 122 and a decoder 124); 
sampling the downstream signal to produce a sampled downstream signal (Martin, Fig. 2, Column 5, lines 1-12; circuit 202 includes a coupler 124 to sample the transmitted signal); 
using the sampled downstream signal to produce an attenuation signal (Martin, Fig. 2, Column 5, lines 36-58; the sampled signal from the coupler 124 is inputted into the variable phase shift element 210 and incorporates a phase shift into the sampled signal, where this results in a phase-shifted signal to be outputted and a voltage control gain is applied, resulting in the modified signal); 
modifying the upstream signal by adding the attenuation signal (Martin, Fig. 2, Column 5, lines 36-58; the power summer 140 adds the modified signal on the signal line 138 and the received signal on the signal line 142 to produce the summed signal on signal line 144); and 
sending, via a third port of the circuit, the modified upstream signal (Martin, Fig. 2, Column 5, lines 36-58; the summed signal is outputted on signal line 144).
Martin does not expressly teach the receiving the upstream signal to happen while receiving the downstream signal over a conductor of a network and that the downstream signal and the upstream signal are modulated at the frequency, and
wherein the first port receives the downstream signal in one direction, and the second port receives the upstream signal in an opposite direction, and wherein a frequency range associated with the downstream signal overlaps with a frequency range associated with the upstream signal.
However, Sako teaches the receiving the upstream signal to happen while receiving the downstream signal over a conductor of a network and that the downstream signal and the upstream signal are modulated at the frequency, and wherein the first port receives the downstream signal in one direction, and the second port receives the upstream signal in an opposite direction, and wherein a frequency range associated with the downstream signal overlaps with a frequency range associated with the upstream signal (Sako, Fig. 28, [0008] and [0344]; using one two-terminal-pair line 206, the first signal and the second signal serving as two signals each having the same frequency can be transmitted for the same time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin to include the above recited limitations as taught by Sako in order to improve data transmission/reception speeds (Sako, [0006]).

Regarding claim 2, Martin in view of Sako teaches the method of claim 1 above.  Further, Martin teaches further comprising: sending the downstream signal to the conductor of the network via the second port of the circuit (Martin, Column 4, lines 1-10; circulator will direct transmitted energy from the transmitter at port 1 114 to port 2 116 and eventually to antenna 110).

Regarding claim 3, Martin in view of Sako teaches the method of claim 1 above.  Further, Martin teaches further comprising one or more of:
adjusting a gain of the sampled downstream signal (Martin, Fig. 2, Column 5, lines 36-58; the sampled signal from the coupler 124 is inputted into the variable phase shift element 210 and incorporates a phase shift into the sampled signal, where this results in a phase-shifted signal to be outputted and a voltage control gain is applied, resulting in the modified signal). 

Regarding claim 5, Martin in view of Sako teaches the method of claim 1 above.  Further, Martin teaches wherein the attenuation signal corresponds to an attenuation setting of the circuit (Martin, Fig. 2, Column 5, lines 12-35; the reflection canceller determines the necessary amplification that the voltage controlled gain amplifier applies to create the modified signal.  The examiner notes that attenuation is the opposite of amplification, so an amplification setting has an equivalence with attenuation setting).

Regarding claim 6, Martin in view of Sako teaches the method of claim 1 above.  Further, Martin teaches wherein the circuit comprises a 3-port circulator (Martin, Fig. 2, Column 3, lines 60-67; circulator 108).

Regarding claim 7, Martin in view of Sako teaches the method of claim 1 above.  Further, Martin teaches further comprising: isolating the downstream signal from the upstream signal (Martin, Fig. 2, Column 5, lines 1-12; Martin uses circuit 202 to implement a feedback algorithm that alter the phase shift and amplification of the sampled signal to achieve a null of distortion on the received signal, thereby isolating the first signal from the third port).

Regarding claim 8, Martin teaches an apparatus (Martin, Fig. 2, Column 3, lines 60-67; circulator 108) comprising: 
first (Martin, Fig. 2, Column 4, lines 1-10; Port 1 114), second (Martin, Fig. 2, Column 4, lines 1-10; Port 2 116), and third (Martin, Fig. 2, Column 4, lines 1-10; Port 3 118) ports, wherein: 
the first port is configured to: 
receive, from a transmitter, a first signal modulated at a frequency; and send the first signal to the second port (Martin, Column 4, lines 1-10; circulator will direct transmitted energy from the transmitter at port 1 114 to the port 2 116 and eventually to antenna 110); and
isolate the first signal from the third port (Martin, Fig. 2, Column 5, lines 1-12; Martin uses circuit 202 to implement a feedback algorithm that alter the phase shift and amplification of the sampled signal to achieve a null of distortion on the received signal, thereby isolating the first signal from the third port); 
the second port is configured to: 
send the first signal to a communication path (Martin, Column 4, lines 1-10; the transmitted energy from the transmitter at port 1 114 is redirected to part 2 116 where it goes to antenna 110);
receive a second signal; and send the second signal to the third port; and the third port is configured to send the second signal to a receiver (Martin, Column 3, lines 44-59; the received signal enters the port 2 116 and travels through to a port 3 118 which is connected to a receiver 122).
Martin does not expressly teach the second port is configured to receive the second signal via the communication path while sending the first signal to the communication path where both the first signal and second signal are modulated at the frequency.
However, Sako teaches the second port is configured to receive the second signal via the communication path while sending the first signal to the communication path where both the first signal and second signal are modulated at the frequency (Sako, Fig. 28, [0008] and [0344]; using one two-terminal-pair line 206, the first signal and the second signal serving as two signals each having the same frequency can be transmitted for the same time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin to include the above recited limitations as taught by Sako in order to improve data transmission/reception speeds (Sako, [0006]).

Regarding claim 15, Martin teaches an apparatus (Martin, Fig. 2, Column 3, lines 60-67; circulator 108) comprising: 
first (Martin, Fig. 2, Column 4, lines 1-10; Port 1 114), second (Martin, Fig. 2, Column 4, lines 1-10; Port 2 116), and third (Martin, Fig. 2, Column 4, lines 1-10; Port 3 118) ports, wherein: 
the first port is configured to: 
receive, from a transmitter, a downstream signal modulated at a frequency; and send the downstream signal to the second port (Martin, Column 4, lines 1-10; circulator will direct transmitted energy from the transmitter at port 1 114 to the port 2 116 and eventually to antenna 110); and 
isolate the downstream signal from the third port (Martin, Fig. 2, Column 5, lines 1-12; Martin uses circuit 202 to implement a feedback algorithm that alter the phase shift and amplification of the sampled signal to achieve a null of distortion on the received signal, thereby isolating the first signal from the third port); 
the second port is configured to: 
send the downstream signal to a communication path (Martin, Column 4, lines 1-10; the transmitted energy from the transmitter at port 1 114 is redirected to part 2 116 where it goes to antenna 110); 
receive an upstream signal; and send the upstream signal to the third port; and the third port is configured to send the upstream signal to a receiver (Martin, Column 3, lines 44-59; the received signal enters the port 2 116 and travels through to a port 3 118 which is connected to a receiver 122).
Martin does not expressly teach the second port is configured to receive the second signal via the communication path while sending the first signal to the communication path where both the first signal and second signal are modulated at the frequency.
However, Sako teaches the second port is configured to receive the second signal via the communication path while sending the first signal to the communication path where both the first signal and second signal are modulated at the frequency (Sako, Fig. 28, [0008] and [0344]; using one two-terminal-pair line 206, the first signal and the second signal serving as two signals each having the same frequency can be transmitted for the same time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin to include the above recited limitations as taught by Sako in order to improve data transmission/reception speeds (Sako, [0006]).

Regarding claims 11 and 17, Martin in view of Sako teaches the apparatus of claim 8 and the apparatus of claim 15 above.  Further, Martin teaches wherein the apparatus is further configured to: 
sample the received first signal to produce a sampled first signal (Martin, Fig. 2, Column 5, lines 1-12; circuit 202 includes a coupler 124 to sample the transmitted signal); 
use the sampled first signal to produce an attenuation signal (Martin, Fig. 2, Column 5, lines 1-12; circuit 202 can determine its effectiveness using a feedback algorithm, and alter the phase shift and the amplification of the sampled signal); and 
modify the second signal by adding the attenuation signal (Martin, Fig. 7, Column 7, lines 5-18; the modified signal is added to the received signal to generate a summed signal where the modified signal can be modified so that it cancels the distortion when added to the received signal).

Regarding claims 12 and 18, Martin in view of Sako teaches the apparatus of claim 8 and the apparatus of claim 15 above.  Further, Martin teaches wherein the apparatus is further configured to perform one or more of the following: 
adjust a gain of the first signal (Martin, Fig. 2, Column 5, lines 36-58; the sampled signal from the coupler 124 is inputted into the variable phase shift element 210 and incorporates a phase shift into the sampled signal, where this results in a phase-shifted signal to be outputted and a voltage control gain is applied, resulting in the modified signal).

Claims 4, 13, 14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Sako as applied to claims 1, 8, and 15 above, and further in view of Price (US 6,393,110 B1).

Regarding claim 4, Martin in view of Sako teaches the method of claim 1 above. Martin in view of Sako does not expressly teach wherein the frequency range associated with the downstream signal comprises frequencies that are not included in the frequency range associated with the upstream signal.
However, Price teaches wherein the frequency range associated with the downstream signal comprises frequencies that are not included in the frequency range associated with the upstream signal (Price, Fig. 1A, Column 3, lines 39-57; the downstream data channel can be from 120 kHz to about 1.142 MHz and if echo cancellation is provided, the upstream data channel can extend to about 138 kHz such that it partially overlaps the frequency band of the downstream data channel from its normal 25 kHz to 100 kHz).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin in view of Sako to include the above recited limitations as taught by Price in order to meet perceived demand for services such as video-on-demand (Price, Column 1, lines 15-45).

Regarding claims 13 and 19, Martin in view of Sako teaches the apparatus of claim 8 and the apparatus of claim 15 above.  Martin in view of Sako does not expressly teach wherein:
the first signal is modulated at a first frequency range, the second signal is modulated at a second frequency range, and the first frequency range comprises frequencies that are not included in the second frequency range.
However, Price teaches wherein: 
the first signal is modulated at a first frequency range, the second signal is modulated at a second frequency range, and the first frequency range comprises frequencies that are not included in the second frequency range (Price, Fig. 1A, Column 3, lines 39-57; the downstream data channel can be from 120 kHz to about 1.142 MHz and if echo cancellation is provided, the upstream data channel can extend to about 138 kHz such that it partially overlaps the frequency band of the downstream data channel from its normal 25 kHz to 100 kHz).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin in view of Sako to include the above recited limitations as taught by Price in order to meet perceived demand for services such as video-on-demand (Price, Column 1, lines 15-45).

Regarding claims 14 and 20, Martin in view of Sako teaches the apparatus of claim 8 and the apparatus of claim 15 above.  Martin in view of Sako does not expressly teach wherein:
the first signal is modulated at a first frequency range, the second signal is modulated at a second frequency range, and the first frequency range overlaps with the second frequency range.
However, Price teaches wherein: 
the first signal is modulated at a first frequency range, the second signal is modulated at a second frequency range, and the first frequency range overlaps with the second frequency range (Price, Fig. 1A, Column 3, lines 39-57; the downstream data channel can be from 120 kHz to about 1.142 MHz and if echo cancellation is provided, the upstream data channel can extend to about 138 kHz such that it partially overlaps the frequency band of the downstream data channel from its normal 25 kHz to 100 kHz).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin in view of Sako to include the above recited limitations as taught by Price in order to meet perceived demand for services such as video-on-demand (Price, Column 1, lines 15-45).

Claims 9, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Sako as applied to claims 8 and 15 above, and further in view of Flickner et al. (US 2001/0037512 A1), hereafter referred Flickner.  Flickner was cited by applicant’s IDS filed 1 September 2021.

Regarding claims 9 and 16, Martin in view of Sako teaches the apparatus of claim 8 and the apparatus of claim 15 above.  Martin in view of Sako does not expressly teach wherein the first signal comprises a plurality of signals modulated at a frequency range.
However, Flickner teaches wherein the first signal comprises a plurality of signals modulated at a frequency range (Flickner, [0003]; CATV systems provide television signals to consumers.  It is well known in the art that television signals have a specified frequency range for its bandwidth and there are multiple channels one can tune their TV to, so the plurality of TV signals modulated at the frequency range would be a plurality of signals, each one for different TV channels).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin in view of Sako to include the above recited limitations as taught by Flickner in order to provide content ordered by the consumer through CATV system, such as programming signals and an internet connection (Flickner, [0003]).

Regarding claims 10, Martin in view of Sako teaches the apparatus of claim 8 above.  Martin in view of Sako does not expressly teach wherein the first signal comprises a video signal, and the second signal comprises a data signal.
However, Flickner teaches wherein the first signal comprises a video signal (Flickner, [0003]; CATV systems provide television signals to consumers), and the second signal comprises a data signal (Flickner, [0003]; CATV systems provide data signals to consumers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Martin in view of Sako to include the above recited limitations as taught by Flickner in order to provide content ordered by the consumer through CATV system, such as programming signals and an internet connection (Flickner, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/KENNY S LIN/Primary Examiner, Art Unit 2416